DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the It is unclear what applicant mean but it appears applicant means the bias voltage layer  disposed in the same layer as the second electrode this is not  shown and thus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Also what constitutes a bonding area is not shown
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims  1,6, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites  a material of the bias voltage layer is a transparent conductive material, the transparent conductive material is ITO, and an ITO layer at a bonding area of the detection panel and the bias voltage layer are disposed in a same layer. 
The bonding area of the detection panel is unclear there is nothing pointing to what constitutes a bonding area and what is not a bonding area.
Also the bias voltage and the detection panel being at the same layer makes no sense. The detection panel comprises the voltage layer thus it always comprises it and always at a same level. Further describing the detection panel as layer is unclear. Applicant has already claimed the panel as a substrate, a circuit, a conversion structure and voltage layer a buffer layer…. So how can a detection panel which is made up of multiple layers including the voltage layer be disposed in a same layer, thus same layer is unclear.
As to claim 7, it is unclear of what a detection device includes or excludes. There are no examples of a detection device provided or structure.
Further it is unclear how the panel interrelates to other elements in the detection device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Wu (20130207169).

As to claim 1,Mochizuki teaches A detection panel, comprising: a base substrate (item 100); a detection circuit on the base substrate(item 13 see also figure 5); a photoelectric conversion structure on the detection circuit and electrically connected to the detection circuit (items 123-126); and a bias voltage layer on the photoelectric conversion structure and electrically connected to the photoelectric conversion structure; wherein the bias voltage layer has a grid-like structure (layer 14 more specifically 141 paragraph 42 figure 4D-4I). Mochizuki teaches wherein a material of the bias voltage layer is a transparent conductive material (paragraph27). Item 141 is entirely transparent conductive. , Mochizuki further teaches a buffer layer between the bias voltage layer and the photoelectric conversion structure and covering the photoelectric conversion structure (item 127); and a resin layer between the buffer layer and the bias voltage layer and in contact with the bias voltage layer (item 128 paragraph 39).  Mochizuki teaches the voltage bias layer is at the same layer as the second electrode figure 1C. This can be considered a bonding area. Further all the elements are part of the detection panel so they can be defined as a detection panel layer. Therefore everything is in the detection panel layer.
Mochizuki teaches the scintillator under the resin.
Wu teaches a scintillator (items 283 and 282) on the bias electrode and passivation (layer under 282) . Further applicant provides no unexpected result for the location.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide a scintillator layer on the bias voltage layer, wherein the scintillator layer is in direct contact with the resin layer through openings of the grid-like structure.
Further shifting the location will not affect the device operation since it would still modify the wavelength before entering the detector.
One would have been so motivated to orient the scintillator in a desired location dependent on the desires of the fabricator. 
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Mochizuki does not explicitly teach ITO for this layer however other electrodes are described as ITO (paragraph 24).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the transparent conductive oxide out of ITO to provide a cost benefit using the same material throughout the structure for transparent electrodes.


b.	As to claim 6, Mochizuki teaches wherein the photoelectric conversion structure comprises a first electrode (item 122 and 123), a photodiode(items 124 and 125 see claim 5) and a second electrode stacked successively on the detection circuit (item 126), and the detection circuit comprises a thin film transistor (figures specifically 2b item 13) , the first electrode is electrically connected to a drain of the thin film transistor (figure 4h and figure 5) and the second electrode is electrically connected to the bias voltage layer (see figure 4h and 4i).
c.	As to claim 7, Mochizuki teaches a optical detection device (figure 5 and figure 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896